     

     
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11       CURTIS LEE MAYS,                Case No. CV 18-10678 PSG (SS)

12                      Petitioner,
                                         ORDER ACCEPTING FINDINGS,
13            v.
                                         CONCLUSIONS AND RECOMMENDATIONS
14       RAYMOND MADDEN, Warden,
                                         OF UNITED STATES MAGISTRATE JUDGE
15                      Respondent.

16

17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the

18   Petition, all of the records and files herein, and the Magistrate

19   Judge’s Report and Recommendation.        The time for filing Objections

20   to the Report and Recommendation has passed and no Objections have

21   been received.         Accordingly, the Court accepts and adopts the

22   findings, conclusions and recommendations of the Magistrate Judge.

23   \\

24   \\

25   \\

26   \\

27   \\

28   \\
         
                                                                            

     
     


 1           IT IS ORDERED that the Petition is denied and Judgment shall
 2   be entered dismissing this action with prejudice.
 3

 4           IT IS FURTHER ORDERED that the Clerk serve copies of this
 5   Order and the Judgment herein on Petitioner at his current address
 6   of record.
 7

 8           LET JUDGMENT BE ENTERED ACCORDINGLY.
 9

10   DATED: June 6, 2019
11                                          PHILIP
                                            PHI
                                             H LIP S. GUTIERREZ
                                            UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
         
                                        2                                  

     
